 
 
I 
108th CONGRESS
2d Session
H. R. 3965 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Ms. Woolsey (for herself, Mr. Scott of Virginia, Ms. Jackson-Lee of Texas, Mr. Frost, Mr. Lampson, Mr. Conyers, Mr. Baca, Mr. Sherman, Mr. Schiff, Mr. Moore, Mr. Cardoza, Ms. Slaughter, Mr. Chabot, Mr. Payne, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize the Attorney General to make grants to improve the ability of State and local governments to prevent the abduction of children by family members, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Family Abduction Prevention Act of 2004. 
2.FindingsCongress makes the following findings: 
(1)Each year more than 203,000 children in the United States (approximately 78 percent of all abducted children) are abducted by a family member, usually a parent. 
(2)More than half of the parents who abduct their children have a history of alcohol or substance abuse, a criminal record, or a history of violence. 
(3)The most common motive for family abduction is revenge against the other parent, not protecting the child’s safety. 
(4)Children who are abducted by family members suffer emotional, psychological, and often physical abuse at the hands of their abductors. 
(5)Children who are victims of family abductions are forced to leave behind family, friends, their homes, their neighborhoods, their schools, and all that is familiar to them. 
(6)Children who are victims of family abductions are often told that the parent who did not abduct the child has died, does not love them, or will harm them. 
(7)Children who are abducted by their parents or other family members are sometimes forced to live in fear of discovery and may be compelled to conceal their true identity, including their real names, family histories, and even their gender. 
(8)Children who are victims of family abductions are often denied the opportunity to attend school or to receive health and dental care. 
(9)Child psychologists and law enforcement authorities now classify family abduction as a form of child abuse. 
(10)Approximately 70 percent of local law enforcement agencies do not have written guidelines for what to do in the event of a family abduction or how to facilitate the recovery of an abducted child. 
(11)The first few hours of a family abduction are crucial to recovering an abducted child. Valuable hours are lost when law enforcement is not prepared to employ the most effective techniques to locate and recover abducted children. 
(12)When parents who may be inclined to abduct their own children receive counseling and education on the harm suffered by children under these circumstances, the incidence of family abductions is greatly reduced. 
(13)Where practiced, the flagging of school records has proven to be an effective tool in assisting law enforcement authorities find abducted children. 
3.Grants to States 
(a)Matching grantsThe Attorney General shall make grants to States for projects involving— 
(1)the extradition of individuals suspected of committing a family abduction back to the State from which the child was taken; 
(2)the investigation by State and local law enforcement agencies of family abduction cases;  
(3)the training of State and local law enforcement agencies in responding to family abductions and recovering abducted children, including the development of written guidelines and technical assistance; 
(4)outreach and media campaigns to educate parents on the dangers of family abductions; and 
(5)the flagging of school records. 
(b)Matching requirementNot less than 50 percent of the cost of a project for which a grant is made under this section shall be provided by non-Federal sources.  
4.Definitions 
In this Act: 
(1)The term family abduction means the taking, keeping, or concealing of a child or children by a parent, other family member, or person acting on behalf of the parent or family member, that prevents another individual from exercising lawful custody or visitation rights. 
(2)The term flagging means the process of notifying law enforcement authorities of the name and address of any person requesting the school records of an abducted child. 
(3)The term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(4)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, any territory or possession of the United States, and any Indian tribe.   
5.Authorization of appropriationsFor the purpose of carrying out this Act, there are authorized to be appropriated to the Attorney General $500,000 for fiscal year 2005 and such sums as may be necessary for each of fiscal years 2006 and 2007.  
 
